DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9 in the reply filed 06/23/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meinke [WO 2014089540].
Claim 1, Meinke discloses a magnet assembly comprising: at least one magnetic coil [10] characterized by cosine-theta geometry [figure 2] and comprising at least one conductive cable [14; paragraph 0017] comprising a plurality of elongated straight portions [figure 2]; and a conductor support structure [12/42] characterized by a continuous cable channel GTx/G; figures 7-8] configured to fittedly carry the at least one magnetic coil [figures 7-8] and to position the plurality of elongated straight portions parallel to a magnetic axis of the at least one magnetic coil [figure 2].
	Claim 2, Meinke discloses the magnet assembly according to claim 1 wherein the at least one magnetic coil is of a material type selected from the group consisting of High Temperature Superconducting (HTS), Low Temperature Superconducting (LTS), and purely resistant cable [either a resistant material copper, paragraph 090, or a superconductor, paragraph 0082, is used to make the coil].
	Claim 3, Meinke discloses the magnet assembly according to claim 2 wherein the at least one magnetic coil is of the material type HTS and is selected from the group consisting of Rare Earth [paragrapgh 235], Barium-Copper-Oxide (REBCO) [paragraph 235] and Bi2Sr2CaCu2Ox (Bismuth 2212).
	Claim 4, Meinke discloses the magnet assembly according to claim 1 wherein the at least one magnetic coil is further characterized by a cable geometry selected from the group consisting of round, square, and rectangular [figure 2].
	Claim 5, Meinke discloses the magnet assembly according to claim 1 wherein the at least one magnetic coil is further characterized by a poles type selected from the group consisting of dipole [paragraph 145], quadrupole [paragraph 102], sextupole, octupole and decapole.
	Claim 6, Meinke discloses the magnet assembly according to claim 1 wherein the conductor support structure further comprises a support material selected from the group consisting of Stainless Steel, Titanium, Copper [paragraph 082], Bronze, Brass, Aluminum [paragraph 235], plastic, and fiber-reinforced composite [paragraph 088].
Claim 7, Meinke discloses the magnet assembly according to claim 1 wherein the conductor support structure is further characterized by a substantially cylindrical shape [figure 2] defining a distally-positioned outer surface, and by a longitudinal bore defining a proximally-positioned inner surface [figure 2].

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837